DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on December 17, 2020 is acknowledged. Claims 1-8 are examined herein.  Claims 9-13 are withdrawn from consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 24, 2019, and June 11, 2019 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 each substantially recite storing information changed in response to a request from a host and an ID in one page.  It is unclear which of the following interpretations this limitation requires.  One, that the information is changed in response to both the request and the ID, and the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., US 2019/0073133 A1.
As to claims 1 and 5, Jiang discloses a method for operating a multi-transactional memory system, the system comprising memory device, valid block bitmap, and controller, the method comprising:  storing Logical Block Address (LBA) information changed in response to a request from a host and a transaction identification (ID) of the request in  (Figs. 5 and 6; ;
performing a transaction commit in response to a transaction commit request including the transaction ID from the host ([0087]-[008], where providing the request to the ‘back end’ will signify completion, and thus committing the request);
wherein the performing of the transaction commit includes changing a valid block bitmap in a controller of the multi-transactional memory system based on the LBA information (Fig. 6, [0087], where various requests such as writes of new data, deletions of data, etc. would certainly require changing the bitmap as recited).
Jiang does not specifically disclose that the LBA information and ID are stored in one page of a memory block.  However, Jiang does disclose that the LBA information and ID are stored in a row of a table (Fig. 6), it would appear a routine matter that such elements are stored in one page, particularly because they are small enough to fit. It might be argued that all elements in the table are probably stored in one page.  However, it would have been clear to an artisan that at least the LBA information and the ID are meant to be associated, and would have easily fit into one page, and therefore it would have been logical to store each in one page as recited.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to store these in one page, because it would have been an organized and easy way of storing associated data.
As to claims 2 and 6, Jiang discloses the LBA information includes allocation information, start address, and length information (Fig. 6, where entry in the table indicates allocation, the start address is Page LA, and FP bit, i.e. full page bit can be considered length information).
As to claims 3 and 7, Jiang discloses dummy data (Fig 6, [0087] where in a partial page, zero filling can be considered dummy data).
As to claims 4 and 8, Jiang does not disclose providing the valid block bitmap in response to a request from the host.  However such an action would be expected; that is, an artisan would have expected that there would be a reason for the host to request the bitmap, such as to test, troubleshoot, or otherwise record and analyze the system.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the bitmap to the host, because it would have been expected for the host to request it for testing, recording or analyzing purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2020/0073964	Transaction manager for modifying objects
6,668,304	Transaction support for logical disks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        March 23, 2021